PCIJ_B_15_DanzigCourts_LNC_NA_1928-03-03_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1928.
Le 3 mars.

Dose EVIL TREIZIÈME SESSION (EXTRAORDINAIRE)

Présents :

MM. ANZILOTTI, Président,
HUBER, ancien Président,

WEISS, Vice-Président,
LopEr,
NYHOLM,

ALTAMIRA, Juges,

ODA,

BEICHMANN,
NEGULESCO,
WANG,

EHRLICH,
BRUNS,

YOVANOVITCH, |
| Juges suppléants,
|
\

Juges ad hoc.

AVIS CONSULTATIF N° 35

COMPÉTENCE DES TRIBUNAUX DE DANTZIG

{RECLAMATIONS PÉCUNIAIRES DES FONCTIONNAIRES FERROVIAIRES
DANTZIKOIS PASSES AU SERVICE POLONAIS CONTRE
L’ADMINISTRATION POLONAISE DES CHEMINS DE FER.)

A la date du 22 septembre 1927, le Conseil de la Société
des Nations a adopté une Résolution ainsi conçue :

«Le Conseil de la Société des Nations, saisi par le
Gouvernement de la Ville libre de Dantzig d’un appel
contre une Décision donnée le 8 avril 1927 par le Haut-
Commissaire de la Société des Nations à Dantzig, dans
la question de la compétence des tribunaux dantzikois.
5 AVIS CONSULTATIF N°. 15

dans des procès intentés par les fonctionnaires ferroviaires |
dantzikols passés au service des chemins de fer polonais
contre l'Administration polonaise des chemins de fer,
décide de prier la Cour permanente de Justice internatio-
nale de vouloir bien lui donner un avis consultatif sur
la question suivante:

Attendu que le Gouvernement de la Ville libre de
Dantzig a demandé le 12 janvier 1927 au Haut-Commis-
saire de donner la décision suivante:

a) que les employés des chemins de‘fer qui ont passé
du service de la Ville libre à celui de la Pologne ont le
droit d’intenter des procès ayant pour objet des récla-
mations de nature pécuniaire, même si ces réclamations
sont basées sur l'Accord dantziko-polonais du 22 octobre
192: (Accord concernant les fonctionnaires, Beamten-
abkommen) ou sur la déclaration qui a été faite en vertu
de l’article premier dudit Accord, et acceptée par l'Admi-
nistration polonaise des chemins de fer ;

b) les tribunaux dantzikois sont compétents pour prendre
connaissance des actions mentionnées sous @) ; |

c) par conséquent l’Administration polonaise des che-
mins de fer est. obligée d'accepter la juridiction des tri-
bunaux dantzikois dans les litiges de nature comme men-
tionnés ci-dessus sous 4), et d'exécuter les jugements
prononcés par lés tribunaux dantzikois ;

Attendu que le Haut-Commissaire à donné le 8 avril
1927 la Décision ci-annexée, sur: la demande précitée du
Sénat de Dantzig ;

Attendu que le Gouvernement de Dantzig a fait appel
au Conseil de la Société des Nations contre cette Décision,
par une note du 12 mai 1927 ;

La Cour estime-t-elle que la Décision donnée par le
Haut-Commissaire le 8 avril 1927, comme suite aux
requêtes précitées, formulées le 12 janvier 1927 par le

Gouvernement dantzikois — pour autant que cette Décision
ne donne pas satisfaction à ces requêtes — est fondée
en droit ?

x

Le: Secrétaire général est autorisé à soumettre cette
requête à la Cour, ainsi que tous documents relatifs à
la question, à exposer à la Cour l’action du Conseil en
la matière, à donner toute l’aide nécessaire à l'examen de

l'affaire, et à prendre, le cas échéant, des dispositions pour
être représenté devant la Cour.»

Donnant suite à cette Résolution, le Secrétaire général de
la Société des Nations a adressé à la Cour, le 24 septembre
6 AVIS CONSULTATIF N° I5

1927, une Requête pour avis consultatif dans les termes
suivants :

« Le Secrétaire général de la Société des Nations,

en exécution de la Résolution du Conseil du 22 sep-
tembre 1927 et en vertu de l’autorisation donnée par le
Conseil,

a l'honneur de présenter à la Cour permanente de
Justice internationale une requête demandant à la Cour
de bien vouloir, conformément à l’article 14 du Pacte,
donner au Conseil un avis consultatif sur la question qui
a été renvoyée à la Cour par la Résolution du 22 sep-
tembre 1927.

Le Secrétaire général se tiendra à la disposition de la
Cour pour donner toute l’aide nécessaire à l'examen de
l'affaire et prendra, le cas échéant, des dispositions pour
être représenté devant la Cour.»

Aux termes de la lettre par laquelle le Secrétaire général de
la Société des Nations a transmis à la Cour la Requête repro-
duite ci-dessus, la Décision du Haut-Commissaire de la Société
des Nations à Dantzig du 8 avril 1927, à laquelle se réfère la
Résolution du Conseil du 22 septembre de la même année,
doit être considérée comme jointe en annexe à ladite Résolution.
Le texte complet de la Décision en question, tel qu’il fut
transmis au Greffe, est joint en annexe au présent avis, seul
le dispositif en étant reproduit ci-après:

. «Toute réclamation pécuniaire, fondée sur une des
stipulations constituant le contrat de service des employés
dantzikois des chemins de fer polonais, passés au service
de l'Administration polonaise en vertu de l'Accord entre
Dantzig et la Pologne du 22 octobre 1921, et notamment
‘les réclamations concernant les salaires, les retraites, les
traitements de disponibilité ainsi que d’autres allocations
découlant du contrat de service, pourront former l’objet
d’une action. devant les tribunaux dantzikois (sous réserve
du cas mentionné à la page 51); les clauses de l'Accord
lui-même et les déclarations visées à l’article premier ne
rentrent pas parmi les stipulations constituant le contrat
de service des employés susdits; pour cette raison elles
ne pourront pas former. la base d’une action individuelle
à instituer devant les tribunaux ;

dans ces conditions, la question qui m'avait été soumise
sous c) ne paraît pas se poser. »

1 Voir page 30.
7 . AVIS CONSULTATIF N° 15

Conformément à l’article 73, alinéa premier, du Règlement
de la Cour, la Requête pour avis a été communiquée aux
Membres de la Société des Nations, ainsi qu’aux Etats admis
a ester devant la Cour. En méme temps, le Greffier a adressé
aux Gouvernements de la Pologne et de la Ville libre de
Dantzig, considérés comme susceptibles. de fournir des ren-
seignements sur la question au sujet de laquelle l'avis de la
Cour est sollicité, une communication spéciale et directe portant
que la Cour était disposée à recevoir de leur part des exposés
écrits et, le cas échéant, à entendre des exposés oraux faits en
leur nom et au cours d’une audience publique tenue à cet effet.

Le délai pour la présentation éventuelle d’exposés écrits,
d'abord fixé au 4 novembre 1927, fut, par la suite, à la
demande du représentant de la Ville libre de Dantzig, prolongé
jusqu’au 5 décembre 1927. A cette dernière date, des Mémoires.
avaient été déposés, tant au nom du Gouvernement polonais
que de la part de celui de Ja Ville libre de Dantzig. Plus
tard, le représentant de la Ville libre devant la Cour ayant
demandé s’il était dans les intentions de la Cour de demander
aux Gouvernements en question un Contre-Mémoire, le Greffier
leur a fait savoir que la Cour ne leur demanderait aucune
pièce supplémentaire, mais que, si l’un d'eux ou tous deux
attachaient du prix au dépôt de Contre-Mémoires, le délai
pour la présentation de ces documents serait fixé au 15 jan-
vier 1928. a,

Aucun Contre-Mémoire n’ayant été déposé a cette date,
les représentants des Gouvernements intéressés furent informés
que la Cour désirait les entendre en leurs exposés oraux.

En conséquence, la Cour, en ses audiences des 7 et 8 février
1928, a entendu les renseignements fournis verbalement et
contradictoirement par M. G. Gidel, professeur a la Faculté
de droit de Paris, au nom de la Ville libre de Dantzig, et
par Me J. Limburg, conseiller d'État et ancien bâtonnier de
l'Ordre des avocats de La Haye, au nom de la Pologne.

Outre les pièces produites par les Gouvernements intéressés,
la Cour a eu devant elle un dossier qui lui avait été transmis
par le Secrétaire général de la Société des Nations avec la
Requête pour avis du Conseil, certains documents et renseigne-
ments complémentaires réunis par les soins du Greffe (voir
liste à l'annexe), ainsi que les réponses fournies par les
8 AVIS CONSULTATIF N° 35

x

représentants des Gouvernements intéressés a des questions
qui leur avaient été posées au nom de la Cour.

cd
2k *

Avant d’aborder l’examen de la question énoncée dans la
Résolution du Conseil de la Société des Nations du 22 sep-
tembre 1927, la Cour estime utile de rappeler dans quelles
conditions le Conseil a été amené a lui demander un avis
consultatif sur cette question.

Aux termes de l’article 104 du Traité de Versailles, «une
convention, dont les Principales Puissances alliées et associées
s'engagent à négocier les termes et qui entrera en vigueur
en même temps que sera constituée la Ville libre de Dantzig,
interviendra entre le Gouvernement polonais et ladite Ville
libre en vue», entre autres, «d'assurer à la Pologne le
contrôle et l'administration .... de l’ensemble du réseau ferré
dans les limites de la Ville libre, sauf les tramways et autres
voies ferrées servant principalement aux besoins de la Ville
libre....». Cette Convention fut conclue à Paris, le 9 novembre
1920; elie sera dénommée ci-après Convention de Paris. Elle
contient, dans ses articles 20 et 2x1, des dispositions selon les-
quelles les voies ferrées dantzikoises seront —— sauf celles excep-
tées déjà par le Traité de Versailles, ainsi que celles desservant
spécialement le port — «contrôlées et administrées par la

Pologne à son profit et à ses frais» L'article 22 de la
Convention est ainsi conçu :

«Des accords ultérieurs entre la Pologne et la Ville
libre, à conclure dans les quatre mois qui suivront la
mise en vigueur du présent Traité, décideront toutes
questions auxquelles pourrait donner lieu l'exécution de
l’article 21, notamment en ce qui concerne les questions
relatives au maintien des fonctionnaires, employés et
ouvriers actuellement en service sur les ‘chemins de fer,
sur la base du respect des droits acquis, ainsi que les
questions relatives aux garanties à assurer réciproquement
à l'emploi des langues et des monnaies dantzikoise et
polonaise et aux intérêts de la population locale, en tout
9 AVIS CONSULTATIF N° I5

ce qui touche à administration, à l'exploitation et aux
services visés à l’article 21.

A défaut d’accord, la décision sera prise par le Haut-
Commissaire de la Société des Nations, conformément
à l’article 39. »

t

Cet article 39 dispose ainsi qu'il suit:

«Tout différend qui viendrait 4 s’élever entre la Pologne
et la Ville libre au sujet du présent Traité ou de tous
autres accords, arrangements et conventions ultérieurs ou
de toutes questions touchant aux relations de la Pologne et
de la Ville libre, sera soumis par l’une ou l’autre Partie à
la décision du Haut-Commissaire qui, s’il l’estime nécessaire,
renverra l'affaire au Conseil de la Société des Nations.

Les deux Parties conservent la liberté de faire appel au
Conseil de la Société des Nations. »

Cet article se fondait sur l’article 103 du Traité de Ver-
sailles, ainsi conçu :

«La constitution de la Ville libre de Dantzig sera
élaborée, d'accord avec un Haut-Commissaire de la
Société des Nations, par des représentants de la Ville
libre, régulièrement désignés. Elle sera placée sous la
garantie de la Société des Nations.

Le Haut- Commissaire sera également chargé de statuer
en première instance sur toutes les contestations qui
viendraient à s'élever, entre la Pologne et la Ville libre,
au sujet du présent Traité ou des arrangements et accords
complémentaires.

Le Haut-Commissaire résidera à Dantzig.»

En exécution de l’article 22 de la Convention, furent signés,
d’abord, le 20 juillet 1921, un «Accord provisoire relatif aux
fonctionnaires » (provisorisches Beamtenabkommen), et ensuite, le
22 octobre 1921, un « Accord définitif relatif aux fonctionnaires »
(endgiltiges Beamtenabkommen), dont le texte allemand faisant foi
est reproduit à l'annexe, avec la traduction française — au
sujet de l'exactitude de laquelle il y a cependant lieu de formuler
certaines réserves — de ce texte, qui se trouvait joint à la
Requête pour avis.

L’Accord définitif du 22 octobre 1921 fut, en grande partie,
basé sur deux Décisions du général Haking, Haut-Commissaire
de la Société des Nations à Dantzig, rendues les 15 août et
ro AVIS CONSULTATIF N° I5

5 septembre de la même année par application du dernier
paragraphe de l’article 22 de la Convention de Paris, et
en exécution de la clause juridictionnelle inscrite à l’article 39
de la même Convention.

Les Décisions en question, contre lesquelles, par un «Arran-
gement» en date à Genève du 23 septembre 1921, les deux
Gouvernements s'étaient engagés à ne pas faire appel, furent
reconnues, dans un aide-mémoire (Niederschrift) signé le
I décembre 1921 par les représentants de la Ville libre et
l'Administration des chemins de fer de l’État polonais, comme
entrant en pleine vigueur, de même que l’Arrangement du
23 septembre 1921 et l'Accord du 22 octobre de cette année,

x

à cette date du rer décembre rIg2r.

Par la suite, et a partir de l’année 1925, des fonctionnaires
ferroviaires dantzikois, passés au service de l'Administration
polonaise conformément à l’Accord du 22 octobre 1921, ont
intenté devant les tribunaux de la Ville libre des procès contre
ladite Administration pour des réclamations pécuniaires qu'ils
estimaient avoir à l'égard de celle-ci. Un certain nombre
d'exemples de ces instances sont venus à la connaissance de la
Cour (Flander c. le Fisc polonais, Holz c. le Fisc polonais,
Menge c. le Fisc. polonais) par la communication du texte des
arrêts rendus, ou par la transmission de copies de dossiers
relatifs aux divers stades de la procédure. De ces documents il
résulte, ainsi que des renseignements fournis à la Cour par les Gou-
vernements intéressés, que les demandeurs fondaient leurs actions
sur les dispositions de l'Accord du 22 octobre 1921, que le
Fisc polonais excipait dans toutes ces affaires de l’incompétence
des tribunaux de Dantzig pour connaître d’instances de cette
nature, et que, néanmoins, ces tribunaux s'étaient déclarés
compétents, tant en première instance qu’en appel.

A la date du Ir janvier 1926, le commissaire général de
la République polonaise à Dantzig a adressé au Haut-Commis-
saire de la Société des Nations dans la Ville libre une lettre
contenant le passage suivant :

«A l'avenir, le Gouvernement polonais ne prendra point

connaissance de procès intentés par les fonctionnaires ferroviaires
et basés sur les stipulations de l'Accord du 22 octobre 1921.
II AVIS CONSULTATIF N° 15

Il n’exécutera aucun arrêt rendu dans ces procès par les tribunaux
dantzikois. Il appartient au Sénat de la Ville libre d’instruire
ses ressortissants des moyens dont ils peuvent se servir pour:
faire valoir leurs intérêts, ainsi que de forcer les tribunaux
de la Ville libre à respecter les dispositions des traités en
vigueur et les décisions du Haut-Commissaire.

Je transmets copié de cette note au Sénat de la Ville libre.»

Dans sa réponse, datée du 27 mai 1926, le Sénat de la
Ville libre, tout en se déclarant prêt à demander au Haut-
Commissaire une décision conformément à l’article 39 de la
Convention de Paris, sollicita l'intervention du Haut-Commissaire
et le pria d’essayer d’obtenir du Gouvernement polonais le
retrait de sa déclaration citée ci-dessus.

Selon le Haut-Commissaire, des conférences prolongées
s’ensuivirent en vue d'arriver à une solution. Mais, le 12 jan-
vier 1927, le Sénat de Dantzig lui demanda, conformément
aux dispositions de l’article 39 de la Convention de Paris, sa
décision sur les requêtes, libellées de la manière suivante dans le
texte original allemand:

“«dass.... a) die aus dem Eisenbahndienst der Freien Stadt
‘Danzig in den Polnischen Eisenbahndienst übernommenen Eisen-
bahnbeamten befugt sind, vermôgensrechtliche Ansprüche aus
ihrem Dienstverhältnis im Wege der Klage geltend zu machen,
auch wenn die Klagen auf das Danzig-polnische Abkommen
vom 22. Oktober 1921 (sogen. Beamtenabkommen) oder auf die -
gemäss Artikel x dieses Abkommens abgegebene und von der”
polnischen Eisenbahnverwaltung angenommene Erklarung gestützt
werden,

b) für Klagen der zu a) bezeichneten Art die Danziger
Gerichte zuständig sind, und daher,

c) die polnische Eisenbahnverwaltung verpflichtet ist, in
Rechtsstreitigkeiten der zu a) bezeichneten Art vor Danziger
Gerichten Recht zu nehmen und die Urteile der Danziger
Gerichte auszuführen. »

A la suite d’une procédure consistant en l'échange d’une
réplique, le 28 février 1927, par la Ville libre, et d’une duplique,
le 23 mars 1927, par la Pologne, le Haut-Commissaire rendit la
Décision dont le dispositif: est reproduit au début du présent
avis.

 

1 Voir traduction à la page 12.
12 AVIS CONSULTATIF N° 15

Le 12 mai suivant, le Gouvernement de la Ville libre de
Dantzig, toujours en se prévalant de l’article 39 de la Convention
de Paris, interjeta appel devant le Conseil de la Société des
Nations contre cette Décision, en demandant qu'elle «soit
annulée » et qu’il «soit décidé que»

«les anciens fonctionnaires dantzikois des chemins de fer, passés.
au service des chemins de fer polonais, sont autorisés à faire valoir
contre l'Administration polonaise des chemins de fer, par voie
d'actions judiciaires exercées devant les tribunaux civils dant-
.zikois, leurs revendications d’ordre pécuniaire découlant de leurs
conditions d'engagement, même si les actions judiciaires sont
fondées sur l'Accord dantziko-polonais du 22 octobre 1927 (dit
Beamtenabkommen) ou sur la déclaration faite conformément
à l’article premier de cet Accord et acceptée par l’Adimi-
nistration polonaise des chemins de fert».

Saisi de cet appel, ainsi que de deux autres pièces écrites
émanant de Dantzig et de trois pièces de procédure déposées
par la Pologne, de même que de quatre consultations juridiques.
signées respectivement par les professeurs Kaufmann, Schücking,
Cavaglieri et Le Fur, le Conseil, lors de sa quarante-huitième
session et sur le rapport de M. Villegas, a adopté la Résolu-
tion reproduite au début du présent avis consultatif.

I.

La Cour doit examiner, en premier lieu, la portée exacte
de la question au sujet de laquelle un avis consultatif lui a
été demandé. La Résolution du Conseil de la Société des
Nations, adoptée le 22 septembre 1927, énonce la question
dans les termes suivants:

«La Cour estime-t-elle que la Décision donnée par le
Haut-Commissaire, le 8 avril 1927, comme suite aux
requêtes précitées, formulées le 12 janvier 1927 par le
Gouvernement dantzikois — pour autant que cette Décision
ne donne pas satisfaction à ces requêtes —, est fondée
en droit ? »

 

1 Traduction française communiquée par le Secrétariat de la Société des
Nations.
13 AVIS CONSULTATIF N° I5

- Il convient de rappeler que les requêtes du Gouvernement
dantzikois (d’aprés le texte de la Décision du Haut-Commis-
saire qui est annexé 4 la Résolution du Conseil) dont il est
fait mention dans la question ci-dessus, étaient conçues dans
les termes suivants: dire

«a) que les employés des chemins de fer qui ont passé
du service de la Ville libre à celui de la Pologne ont le droit
d’intenter des procès ayant pour objet des réclamations de
nature pécuniaire, même si ces réclamations sont basées sur
l'Accord dantziko-polonais du 22 octobre 1921 (Accord concer-
nant les fonctionnaires, Beamtenabkommen) ou sur la déclara-
tion qui a été faite en vertu de l’article premier dudit Accord,
et acceptée par l’Administration polonaise des chemins de fer ;

b) les tribunaux dantzikois sont compétents pour prendre
connaissance des actions mentionnées sous &);

c) par conséquent, l’Administration polonaise des chemins
de fer est obligée d’accepter la juridiction des tribunaux
dantzikois dans les litiges de nature comme mentionnés ci-
dessus sous a), et d'exécuter les jugements prononcés par les
tribunaux dantzikois ».

Le dispositif de la Décision du Haut-Commissaire, datée
du 8 avril 1927, est le suivant:

« Toute réclamation pécuniaire, fondée sur une des
stipulations constituant le contrat de service des employés
dantzikois des chemins de fer polonais, passés au service
de l'Administration polonaise en vertu de l'Accord entre
Dantzig et la Pologne du 22 octobre 1921, et notamment
les réclamations concernant les salaires, les retraites, les
traitements de disponibilité ainsi que d’autres allocations
découlant du contrat de service, pourront former l’objet
d'une action devant les tribunaux dantzikois (sous réserve
du cas mentionné à la page 5+); les clauses de l'Accord
lui-même. et les déclarations visées à l’article premier ne
rentrent pas parmi les stipulations constituant le contrat
de service des employés susdits; pour cette raison elles
ne pourront pas former la base d’une action individuelle
à instituer devant les tribunaux ;

dans ces .conditions, la question qui m'avait été
soumise sous c) ne paraît pas se poser. »

L'examen des pièces de procédure en la présente affaire,
ainsi que du texte des exposés oraux faits devant la Cour en
audience publique par les représentants des Parties en cause,
montre qu'aucun des deux Gouvernements directement intéres-

 

 

1 Voir page 30.
14. . AVIS CONSULTATIF N° I5

sés n’a contesté la première partie de la Décision du Haut-
Commissaire, qui reconnaît que «toute réclamation pécuniaire,
fondée sur une des stipulations constituant le contrat de
service des employés dantzikois des chemins de fer polonais,
passés au service de l'Administration polonaise en vertu de
l’Accord entre Dantzig et la Pologne du 22 octobre 1921, et
notamment les réclamations concernant les salaires, les retrai-
tes, les traitements de disponibilité ainsi que: d’autres alloca-
tions découlant du contrat de service, pourront former l’objet
d’une action devant les tribunaux dantzikois». Cette partie
de la Décision, ci-après désignée sous le nom de «première
partie», peut étre considérée comme satisfaisant, dans cette
mesure, aux requétes de la Ville libre; selon les termes de
‘la Résolution du Conseil, la Cour n’est pas invitée à donner
un avis sur le point de savoir si cette partie est ou non fon-
dée en droit.

La Décision dispose en outre que «les clauses de l'Accord
lui-même et les déclarations visées à l’article premier ne
rentrent pas parmi les stipulations constituant le contrat de
service des employés susdits ; pour cette raison, elles ne pour-
-ront pas former la base d’une action individuelle à instituer
devant les tribunaux; dans ces conditions, la question sou-
mise sous c) ne paraît pas se poser». Cette partie de la Déci-
sion, désignée ci-après sous le nom de «seconde partie»,
ne satisfait pas aux requêtes de la Ville libre. C’est donc sur
cette partie que la Cour est priée de donner un avis établis-
sant si elle est ou non fondée en droit.

Avant d'aborder l'examen de la question qui lui est sou-
mise — telle que cette question a été définie ci-dessus —, la
Cour croit, à titre préliminaire, devoir rechercher si son avis.
ne doit s'appliquer qu'aux «fonctionnaires» des chemins de
fer de Dantzig exclusivement ou s’il doit embrasser également
‘le cas des «employés» de chemins de fer de la Ville libre qui
ne sont pas des «fonctionnaires». Il convient d'observer à
cet égard que, dans quelques-uns des articles de l’Accord du
22 octobre Ig2I, qui sera ci-après dénommé Beamtenabkom-
men, il est fait usage du mot Beamte (fonctionnaires, par
exemple à l’article 4, n° 2) ou du mot Aybeiter (ouvriers,
par exemple à l'article 2); d’autres articles parlent de
Beamte und Arbeiter (fonctionnaires et ouvriers, par exemple
15 AVIS CONSULTATIF N° 15

l’article 3) ou de Bedienstete (employés, par exemple l'article
6 c). Cette différence dans la terminologie est évidemment des-
tinée à délimiter la portée d'application des diverses disposi-
tions en jeu. En revenant maintenant à la Décision du Haut-
Commissaire, on peut constater que cette Décision, dans son
dispositif, se sert du mot «employés». Toutefois, tant les
requêtes primitivement présentées par la Ville libre dans sa
lettre du 12 janvier 1927, et qui provoquèrent ladite Décision,
que l’appel introduit par la Ville libre contre la Décision du
Haut-Commissaire, ne mentionnent que les Beumte (fonction-
naires). La Cour est donc d’avis que la question qui lui a
été soumise devrait étre interprétée comme ne visant que les
«fonctionnaires » exclusivement. Cette interprétation est confir-
mée par le premier alinéa de la Résolution du Conseil où il
est dit: «Le Conseil de la Société des Nations, saisi par le
Gouvernement de la Ville libre de Dantzig d’un appel contre
une Décision donnée le 8 avril 1927 par le Haut-Commissaire
de la Société des Nations à Dantzig, dans la question de la
compétence des tribunaux dantzikois dans les procès intentés
par les fonctionnaires ferroviaires dantzikois passés au service
des chemins de fer polonais contre l’Administration polonaise
des chemins de fer, décide de prier la Cour permanente de
Justice internationale de vouloir bien lui donner un avis
consultatif sur la question suivante. »

IE

La Ville libre de Dantzig, dans son appel interjeté, le
12 mai 1927, contre la Décision du Haut-Commissaire datée
du 8 avril 1927, demande au Conseil d’annuler (aufheben) ladite
Décision et de décider que:

«les anciens fonctionnaires dantzikois des chemins de fer,
passés au service des chemins de fer polonais, sont autorisés
à faire valoir contre l'Administration polonaise des chemins
de fer, par voie d'actions judiciaires exercées devant les tribu-
naux civils dantzikois, leurs revendications d’ordre pécuniaire
découlant de leurs conditions d’engagement, même si les
actions judiciaires sont fondées sur l’Accord dantziko-polonais
du 22 octobre 1921 (dit Beamtenabkommen) ou sur la déclara-
16 AVIS CONSULTATIF N° 15

tion faite conformément à l'article premier de cet Accord
et acceptée par l'Administration polonaise des chemins de
fer 1»,

A première vue, il semblerait que la première partie de la
Décision du 8 avril 1927 fût également comprise dans l’appel
de Dantzig. Mais, ainsi qu'il vient d’être dit, et pour tenir
compte de Vexposé des motifs de l’appel, cette partie de la
Décision ne doit pas étre considérée comme ayant été contestée
par la Ville libre. En fait, les termes eux-mémes dont il est
fait usage dans l’acte d’appel cité plus haut, «méme si (auch
wenn) ces actions judiciaires sont fondées sur l’Accord dantziko-
polonais du 22 octobre 1921» dit Beamtenabkommen, etc., im-
pliquent nécessairement l’existence d’une compétence pour les
tribunaux de Dantzig à l’égard de certaines autres revendications
pécuniaires, savoir celles qui ne sont pas fondées sur le Beamten-
abkommen. |

La Cour, en examinant la seconde partie de la Décision du
Haut-Commissaire, croit devoir prendre pour point de départ
la première partie de cette Décision et considérer comme un
point définitivement réglé ce qui y est décidé. Ceci n'implique
pas l'acceptation par la Cour des motifs donnés par le Haut-
Commissaire à l’appui de cette partie de sa Décision.

*
* *

La seconde partie de la Décision du Haut-Commissaire
dispose que «les clauses de l’Accord lui-même et les déclara-
tions visées à l’article premier ne rentrent pas parmi les
stipulations constituant le contrat de service des employés
susdits et, pour cette raison, ne pourront pas former la base

d’une action individuelle à instituer devant les tribunaux ».
*

.. La Cour s’occupera, en premier lieu, du point relatif aux
actions intentées par les fonctionnaires de Dantzig pour faire
valoir leurs revendications pécuniaires fondées sur les disposi-

 

1 Traduction communiquée par le Secrétariat de la Société des Nations.
17 "AVIS CONSULTATIF N° 15

tions de l'Accord du 22 octobre 1921 (Beamtenabkommen) ;
elle examinera ensuite le point relatif aux déclarations, . -

Les thèses des deux Parties, telles qu’elles ressortent des
débats devant la Cour, peuvent être brièvement résumées de
la manière suivante :

La Pologne soutient: x) que le Beamtenabkommen, accord
international, ne crée de droits et d’obligations qu'entre les
Parties contractantes, 2) que le Beamtenabkommen, , comme
tel, ne peut — ses dispositions n’ayant pas été incorporées
dans la législation interne polonaise — créer directement des
droits et obligations pour les individus intéressés ; et 3) que si,
à un point de vue quelconque, la Pologne n’avait pas rempli
les obligations internationales résultant pour elle du Beamten-
abkommen, elle ne serait responsable qu’envers la Ville libre de
Dantzig. En d’autres termes, la Pologne soutient que les
relations juridiques entre l’Administration polonaise des chemins
. de fer et les anciens fonctionnaires de Dantzig, devenus
fonctionnaires polonais, sont réglées exclusivement par le droit
interne polonais, qui doit étre conforme au Beamtenabkommen.

Par contre, Dantzig soutient que le Beamtenabkommen, bien
qu'il soit, en la forme, un accord international, était destiné,
dans l'intention des Parties contractantes, à constituer une
partie du «complexe des stipulations qui établit les rapports
juridiques entre l’Administration des chemins de fer et les.
employés» («contrat de service»), et que c’est le fond, plutôt
que la forme, d’un acte qui détermine son caractère juridique.

. Le point litigieux revient donc à ceci: Le Beamtenabkommen,
tel qu'il est, fait-il partie du complexe des dispositions qui.
régissent les rapports juridiques entre l’Administration polo-
naise des chemins de fer et les fonctionnaires dantzikois.
- passés à son service (contrat de service)? La réponse à cette
question dépend de l'intention des Parties contractantes. On
peut facilement admettre que, selon un principe de droit
international bien établi, le Beamtenabkommen, accord inter-
national, ne peut, comme tel, créer directement des droits.
et des obligations pour des particuliers. Mais on ne saurait
contester que l’objet même d’un accord international, dans.
l'intention des Parties contractantes, puisse être l'adoption,
par les Parties, de règles déterminées, créant des droits et
Re |

18 AVIS CONSULTATIF N° 15

obligations pour des individus, et susceptibles d’être appliquées
par les tribunaux nationaux. Que telle ait été l’intention, dans
le cas présent, c’est ce que l’on peut établir en se référant
aux termes. du Beamtenabkommen. Le fait que les diverses
dispositions ont revêtu la forme d’un Abkommen est une
preuve complémentaire, mais non une preuve décisive, quant
à la nature et à l'effet juridique de l'acte. L’intention des
Parties — que l'on doit rechercher dans le contenu de l’Ac-
cord, en prenant en considération la manière dont l’Accord a
été appliqué — est décisive. Ce principe d'interprétation doit
être appliqué par la Cour en la présente espèce. :

Le texte et la teneur générale du Beamtenabkommen montrent
que les dispositions de cet acte sont directement applicables
entre les fonctionnaires et l’Administration. Tel est notamment
le cas des articles 6, a et 6, 7, Ir et 12, qui sont de nature
à _engendrer des revendications pécuniaires. D’ après son contenu,
le Beamtenabkommen a pour objet de créer un régime juridique
spécial, gouvernant les rapports entre l'Administration polonaise
des chemins de fer et les fonctionnaires, employés et ouvriers
de la Ville libre passés de façon permanente au service de
l'Administration polonaise. Le fait que, dans l'intention des
Parties contractantes, ce régime spécial doive être réglé par

xles dispositions mêmes du Beamtenabkommen, ressort, par
4, exemple, d’une analyse de l’article 4 de cet Accord. Cet article
(n° 2) dispose que les fonctionnaires dantzikois sont soumis
aux lois disciplinaires polonaises. En outre, le n° 5 confère
à la Pologne te droit de déroger, dans ses lois disciplinaires,
-aux dispositions correspondantes du Beamtenabkommen (mais
sous les réserves visant la composition des chambres discipli-
naires et l'usage de la langue allemande). Si la thèse polonaise
était fondée, des lois de cette nature, une fois promulguées,
seraient immédiatement applicables aux fonctionnaires de
Dantzig. Or, le n° 5 prévoit expressément que, dans ce
cas, ces dispositions, c'est-à-dire celles du Beamtenabkommen
qui ont trait à la discipline, «seront modifiées et adaptées à la
loi disciplinaire polonaise »: (so werden diese Bestimmungen in.
Anlehnung an das polnische Disziplinargesetz geändert werden).
La nécessité de cette procédure additionnelle, aux fins de
modifier le Beamtenabkommen, montre 1° que la loi discipli-
Ig .‘+ AVIS CONSULTATIF N° 15 à

naire polonaise, dans la mesure où elle dérogerait aux disposi-
tions du Beamtenabkommen, ne régirait pas: de ‘plein’ droit les
rapports entre l’Administration polonaise des chemins de fer et
les fonctionnaires de Dantzig, et cela nonobstant le fait que,
dans l'intention des Parties, la Pologne a le droit de promul-
guer ladite loi; 2° que, dans la mesure où il s'agit de matières
dont traitent ses dispositions, le Beamtenabkommen constitue
tin document juridique régissant les rapports entre l’Administra-
tion polonaise des chemins de fer et les fonctionnaires dantzi-
kois; d’où la nécessité, par exemple en matière de discipline, |
. d’amender les dispositions du Beamtenabkommen afin de rendre
les dispositions de la loi polonaise applicables aux fonction-
naires de Dantzig.

x

La Pologne, il est vrai, a invoqué à l’appui de sa thèse l’ar-
ticle 9 du Beamtenabkommen afin de démontrer que |’ Abkom-
men lui-même rend applicable la législation polonaise. L'article
est ainsi conçu:

« Sämiliche Angelegenheiten der im polnischen Dienst über-
getretenen Beamten und Arbeiter regelt die polnische Staats-
bahnverwaltung 1.»

Selon la Pologne, cet article montre que l'intention des
Parties était de laisser à la Pologne le soin d’élaborer tous
les règlements visant les fonctionnaires dantzikois des chemins
de fer, y compris les règlements fondés sur le Beamienabkom-
men, à l'égard desquels la Pologne ne serait responsable
qu’envers la Ville libre de Dantzig.

. De Vavis de la Cour, la portée d’application de l’article 9
n'est pas aussi étendue. Le sens de cet article, examiné à la
lumiére de la teneur générale du Beamtenabkommen, et notam-
ment de la Décision du général Haking en date du 5 septembre

1921, devient clair. Cette Décision (n° 12 4) dispose que:

«Dans ces limites [c’est-a-dire: respecter les droits des
fonctionnaires, employés et ouvriers de Dantzig au service
des chemins de fer et sauvegarder les intéréts de la

 

1 Traduction communiquée par le Secrétariat de la Société des Nations t
«Toutes les questions intéressant les fonctionnaires et ouvriers admis dans le
service polonais seront réglées par l’Administration des chemins de fer de
VEtat polonais.»
20 AVIS CONSULTATIF N° 15

population locale], l'Administration des chemins de fer
polonais a toute latitude d’édicter des règlements pour ce
réseau. »

Il s’ensuit que l’article 9 du Beamtenabkommen ne devrait
pas être interprété comme faisant dépendre lapplicabilité
des dispositions du Beamtenabkommen de leur incorporation
dans un réglement polonais.

L’argument tiré par la Pologne de l’article 9 du Beamten-
abkommen ne saurait donc affecter la conclusion à laquelle
est arrivée la Cour, savoir que le Beamtenabkommen constitue
une partie du règlement spécial qui régit les rapports entre
VAdministration polonaise des chemins de fer et les fonction-
naires intéressés. |

Cette conclusion est corroborée par la circonstance suivante,
qui a accompagné l'exécution effective du Beamtenabkommen.

Aucune des deux. Parties n’a contesté que le Beamten-
abkommen ait été effectivement mis à exécution conformément
à l'intention des Parties contractantes. Le rer décembre 1921,
date du transfert des chemins de fer dantzikois à la Pologne,
fut signé, par l'Administration polonaise des chemins de fer —
et par la Ville libre de Dantzig, un aide-mémoire (Nieder-
schrift) dont les passages pertinents sont ainsi conçus:

«Niederschrift betreffend den Uebergang Danziger Bahnen
an die Polnische Eisenbahnverwaltung am x. Dezember 1921.

Beide Parteien erkennen an, dass mit Wirksamkeit vom
1. Dezember 1921 die Entscheidungen des Oberkommissars
vom 15. August 1921 und vom 5. September 1921, ferner die’
 Bestimmungen des Genfer Vertrages vom 23. September 1921
und’ schliesslich die nachstehend aufgezählten Abkommen zur
vollen Geltung gelangen. und zwar:

a)

(b) Ausführungsbestimmungen zur Entscheidung des Ober-
kommissars vom 15. August 1921 und 5. September 1921
betreffend Uebernahme der Danziger Eisenbahnbeamten und
Eisenbahnarbeiter in den dauernden Dienst der polnischen
Staatseisenbahnverwaltung, vereinbart zwischen der Polnischen
und der Danziger Regierung am 22. Oktober 1927 1.»

 

 

1 Traduction du Greffe : « Aide-mémoire visant le transfert des chemins de
fer de Dantzig à Administration polonaise des chemins de fer, à la date du
1 décembre 1921: .

Les deux Parties reconnaissent qu’à dater du rer décembre 1921 les Déci-
21 AVIS CONSULTATIF N° I5

Les Ausführungsbestimmungen (clauses d'exécution) mention-
nées au paragraphe b) ci-dessus sont les clausés du Beamten-
abkommen. |

Ce document ne permet guère de douter que le. Beamten-
abkommen ait été reconnu par les Parties comme ayant acquis :

x

pleine force et effet à partir du 1er décembre 1921, date du

x

transfert à la Pologne des chemins de fer de Dantzig..

La Cour arrive donc à la conclusion suivante: les rapports
entre l'Administration polonaise des chemins de fer et les
fonctionnaires dantzikois, selon l'intention des Parties contrac-
tantes, doivent être régis par le Beamtenabkommen, dont les
dispositions constituent une partie de ce que le Haut-Com-
missaire a appelé le «contrat de service», et par conséquent,
les fonctionnaires dantzikois ont,.conformément à la première
partie de la Décision,.un droit de recours judiciaire contre
l'Administration polonaise des chemins de fer pour faire valoir
leurs revendications pécuniaires fondées sur le Beamienab-

kommen.

*
* *

\

La Cour, étant arrivée à la conclusion énoncée ci-dessus,
ne juge pas nécessaire d'examiner en détail le sens et la
portée juridiques des déclarations mentionnées dans la seconde
partie de la Décision du Haut-Commissaire en date du 8 avril
1927. À cet égard, il convient de rappeler brièvement les
faits principaux relatifs à ces déclarations.

L'article premier du Beamtenabkommen dispose qu'en vue
du passage au service des chemins de fer polonais sur le
territoire de la Ville libre de Dantzig: 1) tous les fonction-
naires des chemins de fer dont il s’agit devront indiquer s'ils
désirent être maintenus dans le service polonais; 2) que l’ex-
pression de cette intention devra revêtir la forme d’une

sions du Haut-Commissaire des 15 août et 5 septembre 1921, ainsi que les
dispositions de la Convention de Genève du 23 septembre 1921 et enfin les
accords énumérés ci-dessous, entreront en plein effet.

de A à ue à eo
6) Les dispositions convenues le 22 octobre 1921 entre les Gouvernements
polonais et dantzikois en vue de l'exécution des Décisions du Haut-Commis-
saire des 15 août et 5 septembre 1921 en ce qui concerne le passage des fonc-
tionnaires et ouvriers des chemins de fer dantzikois au service permanent
de l'Administration polonaise des chemins de fer.»
22 AVIS CONSULTATIF N° 15

déclaration (Erkidrung) qui doit correspondre à la teneur de
Particle et se référer au présent règlement (Vevordnung) ;
3) que la déclaration ne devra contenir ni addition ni condi-
tion supplémentaire ; et 4) que toutes les déclarations, dans
les huit semaines qui suivront le transfert des chemins de fer
dantzikois à la Pologne, devront être transmises à la Direc-
tion des chemins de fer de l’État polonais à Dantzig par
l'entremise du délégué dantzikois. (Voir la Décision du Haut-
Commissaire en date du 15 août 1921.) La formule de la
déclaration est la suivante:

« Erklärung*. — Ich erkläre mich bereit, vom 1. April 1922
angefangen, im polnischen Eisenbahndienst im Gebiete der
Freien Stadt Danzig unter den in der am 22. Oktober 1921
zwischen der Danziger und der Polnischen Regierung abge-
schlossenen Vereinbarung festgesetzten Bedingungen zu ver-
bleiben.

[Unterschrift.]

* Weitere Zusätze und Bedingungen machen diese Erklärung ungültig +. »

Les déclarations ont été transmises dans les délais fixés
et de la manière prévue à l'article premier du Beamtenab-
kommen ; elles ont été acceptées par la Direction des che-
mins de fer de l’État polonais à Dantzig. Les Parties ont
donné de ces déclarations des interprétations différentes.

Selon la thèse polonaise, l’objet de la déclaration était de
préciser que les fonctionnaires entendaient réellement demeurer
au service des chemins de fer polonais.

Selon le point de vue de Dantzig, la déclaration, qui se
réfère spécifiquement aux conditions stipulées dans le Beamien-
abkommen, constitue, une fois qu’elle a été dûment signée par
le fonctionnaire dantzikois intéressé et acceptée par l’Admi-
nistration polonaise des chemins de fer, un accord de volontés
ayant pour effet juridique de rendre les dispositions du
Beamtenabkommen applicables aux rapports entre l’Adminis-
tration polonaise des chemins de fer et les fonctionnaires
dantzikois.

 

1 Traduction communiquée par le Secrétariat de la Société des Nations:
« Déclavation*.— Je me déclare prét a rester au service des chemins.de fer
polonais dans le territoire de la Ville libre de Dantzig, à dater du re? avril
1922, aux conditions stipulées dans l’Accord conclu le 22 octobre 1921 en
les Gouvernements dantzikois et polonais.
[Signature.]

* Toute addition ou condition supplémentaire rendra nulle la présente

déclaration. »
23 AVIS CONSULTATIF N° 15

De l'avis de la Cour, les requêtes de Dantzig, qui ont abouti à
la Décision du Haut-Commissaire datée du 8 avril 1927, étaient
destinées à établir pour les fonctionnaires dantzikois! contre
l'Administration polonaise des chemins de fer, un droit de
recours judiciaire fondé sur ‘le Beamtenabkommen ou sur la
déclaration faite en vertu de cet Accord; elles n’avaient pas.
pour objet d'obtenir du Haut-Commissairé une décision sur la
portée du droit des fonctionnaires en vertu du Beamienabkom-
men ou de la déclaration. Pour ce motif, la Cour, ayant
reconnu aux fonctionnaires dantzikois un droit de recours
judiciaire, estime qu’il est sans intérêt pratique, aux fins de
l'avis consultatif demandé à la Cour, de chercher à déterminer
la nature et les effets juridiques de la déclaration.

* * *

La réponse à la question de savoir si l'Administration
polonaise des chemins de fer est tenue d’accepter la juri-
diction des tribunaux de Dantzig pour connaître des revendi-
cations pécuniaires fondées sur le Beamtenabkommen, et d’exé-
cuter les jugements rendus par ces tribunaux sur lesdites
revendications, peut être déduite de ce qui a été dit ci-dessus,
la Cour ayant abouti aux conclusions suivantes :

1) Le Haut-Commissaire, dans la première partie de sa
Décision du 8 avril 1927, a reconnu la compétence des
tribunaux de Dantzig pour connaître des actions intentées
par les fonctionnaires intéressés à l'égard de revendi-
cations pécuniaires fondées sur l’une des stipulations du —
« contrat de service ». |

2) La Cour estime que le Beamtenabkommen constitue
une partie des stipulations du «contrat de service», c’est-
a-dire «le complexe des stipulations qui établit les rap-
ports juridiques entre lAdministration des chemins de

fer et les employés ».

Des considérations qui précédent, il résulte que les jugements
des tribunaux de Dantzig en matière de revendications d’ordre
pécuniaire fondées sur le Beamtenabkommen doivent,/ conformé-
ment à la première partie de la Décision du 8 avril 1927,
être reconnus et exécutés par l’Administration ‘polonaise des
chemins de fer. rt ae
24 0°: AVIS CONSULTATIF N° 15

Cette conclusion n’affecte pas le droit que confère à la
Pologne l’article 39 de la Convention de Paris, d’avoir recours,
si l’occasion s’en présentait, à la procédure internationale
prévue audit article. Une telle occasion pourrait, par exemple,
se présenter si une décision des tribunaux dantzikois dépassait
les limites de la compétence réservée auxdits tribunaux par
les décisions du Haut-Commissaire ou par les dispositions du
Beamtenabkommen, ou bien si cette décision était, de toute
autre manière, contraire soit aux principes généraux du droit
international, soit aux dispositions régissant les rapports entre
la Pologne et Dantzig, telles que le Traité de Versailles, la
Convention de Paris, d’autres conventions ou accords conclus
entre les Parties, des décisions du Haut-Commissaire ou du :
Conseil de la Société des Nations. Si un jugement des tribu-
naux de Dantzig était contraire à l’une quelconque de ces
dispositions, il appartiendrait à la Pologne de prier le Haut-
Commissaire, en vertu de l’article 39 de la Convention de
Paris, de formuler une décision en l'espèce.

Iii.

La Cour a, jusqu'à présent, examiné la question qui est a
la base du différend actuellement pendant devant lè Conseil :
par rapport à la deuxième partie de la Décision du Haut-
Commissaire ; c’est-à-dire qu’elle a recherché si les disposi-
tions du Beamtenabkommen font partie du «contrat de ser-
vice ». D ee

Elle va maintenant examiner la même question par rapport
à la demande primitive de Dantzig datée du 12 janvier 1927,
c'est-à-dire qu’elle recherchera* dans quelle mesure. l'obligation
existe pour la Pologne de réconnaitre la compétence des tri-
bunaux de Dantzig en matière de revendications pécuniaires
introduites contre l'Administration polonaise des chemins de
fer. Le paragraphe c des requêtes de Dantzig ‘énoncées dans
la demande ci-dessus mentionnée tire une conclusion logique
des paragraphes a et b, et\présente essentiéllement la ques-
tion comme visant la mestiire dans laquelle la Pologne est
. tenue de reconnaître la compétence des tribunaux de Dantzig,

x

a l'égard d’une catégorie d’affaires spécifiée. Le point de
25 AVIS CONSULTATIF N° 15

savoir quel droit matériel peut légalement être appliqué par
les tribunäux de Dantzig ne se présente qu’une fois la com-*
pétence établie. La Cour examinera donc la nature et l'éten- .
due de la compétence des tribunaux de Dantzig à l'égard de
l'Administration polonaise des chemins de fer. .

Le général Haking, Haut-Commissaire, dans 8a Décision du
5 septembre 1921, a établi que:

«Toutes les questions ayant trait à l'administration
polonaise des chemins de fer sur le territoire de la Ville
libre de Dantzig relévent des tribunaux civils et criminels
de Dantzig. L’Administration polonaise des chemins de
fer ne possede pas de droits souverains sur le territoire
de la Ville libre et ne peut, par conséquent, pas établir
de tribunaux sur le territoire de celle-ci. »

Cette Décision, congue en termes trés compréhensifs, cons-
titue, de l'avis de la Cour, la base juridique de la compé-
tence des tribunaux de Dantzig pour connaître des actions
intentées par les fonctionnaires dantzikois contre l’Administra-
tion polonaise des chemins de fer. Les jugements qui demeu-
rent dans les limites de compétence ainsi fixées et qui ne
sont pas contraires aux autres règles de droit liant Dantzig
envers la Pologne au point de vue international, sont juridi-
quement valides et doivent être reconnus par la Pologne. La
reconnaissance et l'exécution des jugements rendus par les
tribunaux de Dantzig sont le corollaire de la reconnaissance
de leur compétence par la Pologne, conformément à la Déci-
sion du général Haking. _.

Comme l'objet du paragraphe c, ‘qui sert de conclusion à
la requête de Dantzig, datée du 12 janvier 1927) était d’obte-
nir que la Pologne reconnût les jugéments rendus par les
-tribunaux de Däntzig dans les actions intentées sur la base du
Beamtenabkommen ou des déclarations prévues à l’article
premier de ce dernier, la question que devait trancher le
Haut-Commissaire était en réalité la suivante: les jugements
visant les revendications pécuniaires des fonctionnaires des
chemins de fer fondées sur le Beamtenabkommen ou sur les
déclarations rentrent-ils dans le domaine de compétence envi-
sagé dans la Décision du 5 septembre 1921, ou entrent-ils
en .conflit avec une règle de droit international liant la
Ville libre ? | | ‘
26 --AVIS-CONSULTATIF N° 15
‘Ainsi que l'a déclaré le Haut-Commissaire dans la première.
partie de la Décision du 8 avril 1927, les revendications pécu-
niaires des fonctionnaires des chemins de fer relatives à leur
«contrat de service» tombent sous la compétence : instituée :
par la Décision du 5 septembre 1921. La compétence implique
le pouvoir de décider quel est le droit matériel applicable en
l'affaire à laquelle la compétence s'étend. Il appartient donc
aux tribunaux de Dantzig de rechercher le droit applicable
à une requête introduite par un fonctionnaire de chemins de
fer contre l'Administration ferroviaire polonaise. Si ces tribu-
naux estiment devoir appliquer les dispositions du Beamien-
abkommen, la question relative à la légalité de cette applica-
tion est résolue par les dispositions obligatoires au point de
vue du droit international entre Dantzig et la Pologne.
Comme le Beamtenabkommen, selon son contenu, vise préci-
sément la situation que la Pologne, en vertu du droit inter-
national, est tenue d’accorder aux fonctionnaires des chemins
de fer de Dantzig passés 4 son service, et puisque le Beamten-
abkommen constitue un engagement d’appliquer, entre autres,
la Décision du 5 septembre 1921 qui a établi la compétence
des tribunaux de Dantzig, l’applicabilité du Beamtenabkommen
par ces tribunaux doit étre considérée comme conforme au
droit international, à moins que le contraire ne soit démontré.
On aurait pu, au cours de la procédure internationale, faire
cette démonstration en prouvant que le Beamtenabkommen,
en tant qu’accord entre Dantzig et la Pologne, n’était pas,
dans l'intention des Parties, destiné à faire-partie du «contrat
de service» ou, autrement, à être appliqué directement par
les tribunaux de Dantzig. La Cour, pour les motifs invoqués
ci-dessüs, a rejeté une telle interprétation du Beamtenabkommen..
La Pologne n’a pas fait valoir d’autres arguments qui, de
l'avis de la Cour, puissent interdire aux tribunaux de Dantzig
d'appliquer, comme droit matériel, le Beamtenabkommen aux
revendications pécuniaires introduites par les fonctionnaires
des chemins de fer.' Si, comme il semble ressortir de quel-
ques-uns des documents soumis à la Cour, et notamment
dune consultation juridique présentée au nom du Gouverne-
tent polonais. la Pologne soutenait que les. tribunaux de
“Dantzig ne peuvent appliquer les dispositions du Beamten-
abkommen parce qu’eiles n’ont pas été dûment insérées dans
27 AVIS CONSULTATIF N° I5

le droit national polonais, Ja Cour devrait faire observer que’
la Pologne, en tout cas, ne pourrait se prévaloir d’une objection
qui, selon l'interprétation donnée par la Cour au Beamten-
abkommen, équivaudrait pour la Pologne à se fonder sur la
non-exécution d’une obligation qui lui a été imposée par un
engagement international. ‘ |

Des considérations qui précèdent, il résulte que la Décision
du Haut-Commissaire, datée du 8 avril 1927, n’est pas fondée en
droit dans la mesure où elle ne satisfait pas aux requêtes
de Dantzig. Cette conclusion, qui ressort d’un examen de la
nature et de l'étendue de la compétence instituée par la
Décision du 5 septembre 1921, confirme pleinement la con-
clusion exclusivement fondée sur un examen de la nature et de
Veffet juridique du Beamtenabkommen par rapport a la pre-
miére partie de la Décision du Haut-Commissaire, datée du
8 avril 1927. |

PAR CES MOTIFS,

La Cour, à l'unanimité,

est d'avis |

que la Décision donnée par le Haut-Commissaire le 8 avril
1027 comme suite aux requêtes formulées le 12 janvier 1927

par le Gouvernement dantzikois, pour autant que cette Décision

ne donne pas satisfaction à ces requêtes, n’est pas fondée en
droit.

Le présent avis ayant été rédigé en français et en anglais,
c'est le texte anglais qui fera foi. |
Fait au Palais de la Paix, à La Haye, le trois mars mil

. neuf cent .vingt-huit, en deux exemplaires, dont l'un restera
déposé aux archives de la Cour et dont l’autre sera transmis

au Conseil de la Société des Nations.

,

Le Président :
(Signé) D. ANZILOTTI.

Le Greffier-adjoint :
(Signé) PAUL RUEGGER.
